FILED
                             NOT FOR PUBLICATION                              AUG 04 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-50173

                Plaintiff - Appellant,           D.C. No. 2:06-cr-00754-RMT-1

  v.
                                                 MEMORANDUM*
RICHARD LEE HELLMAN,

                Defendant - Appellee.


                     Appeal from the United States District Court
                         for the Central District of California
                     Robert M. Takasugi, District Judge, Presiding

                              Submitted August 2, 2010**
                                 Pasadena, California

Before:         KOZINSKI, Chief Judge, REINHARDT, Circuit Judge and
                WHYTE, District Judge.***




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable Ronald M. Whyte, Senior United States District Judge
for the Northern District of California, sitting by designation.
                                                                             page 2
      The government failed to object below and hasn’t shown a “reasonable

probability that [Hellman] would have received a different sentence but for the

district court’s error.” United States v. Gonzalez-Zotelo, 556 F.3d 736, 741 (9th

Cir. 2009).


      AFFIRMED.